Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed September 2, 2022.

Claim Amendments
           Applicant's amendment to the claims, filed 09/02/2022, is acknowledged. 
	Claim 16 is amended.
	Claims 1-2, 4, 6-7, 22, 24-55, 58, and 60 are cancelled.
	Claims 3, 5, 8-21, 23, 56-57, 59, 61-62 are pending.
Claims 14-15, 23, and 62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/invention. 
Claims 3, 5, 8-13, 16-21, 56-57, 59, and 61 are under examination. 

	
Priority
	The instant application 15780875 was filed on 06/01/2018. This application is a National Stage of International Application No. PCT/US2016/064538 filed 12/02/2016, claiming priority based on U.S. Provisional Application No. 62/262,366 filed 12/02/2015. 
	Written support for the following limitations is not found in Applicant’s U.S. Provisional Application No. 62/262,366 filed December 2, 2015:
	(1) wherein the crosslinker is polyglycerol 3-polyglycidyl ether (GE38), as recited in claims 16 and 61;
	(2) wherein the first condition comprises a pH of about 6-8 and the second condition comprises a pH of about 8-11, wherein the pH of the first condition is lower than the pH of the second condition, as recited in claim 3.
	Written support for these limitations is found in Applicant’s International Application No. PCT/US2016/064538 filed December 2, 2016. See page 12, lines 28-31; page 12, line 9. Accordingly, claims 3, 5, 8-13, 16-21, 56-57, 59-61 have an effective filing date of December 2, 2016.
	
Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 05/06/2022 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 8-13, 20-21, 56-57, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Leach et al. “Crosslinked α-elastin biomaterials: towards a processable elastin mimetic scaffold”, Acta Biomaterialia 1 (2005) 155–164.
This rejection is repeated for the same reasons set forth in the previous Office action. A response to Applicant’s traversal follows this rejection.
Regarding claims 3, 5, 8-11, 13, 20-21, 56-57, and 59, Leach discloses a method of crosslinking biomaterials comprising:
	exposing a sample under a first condition comprising a solution of 4% epoxide crosslinker, a neutral pH of about 7, and a temperature of 37°C for 2 hours; 
	then exposing the sample to a second condition comprising a solution of 4% epoxide crosslinker, a basic pH above 10, and a temperature of 37°C for 2 hours; and
	inactivating the crosslinker after exposure of the sample to the second condition.
	See Figure 2; see the first two paragraphs of subsection 2.1 on page 157.
	As discussed above, Leach discloses that the temperature of the first condition is 37°C, as opposed to a temperature of 4-10°C, as recited in claim 3, or a temperature of 4°C, as recited claim 9. Differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Leach discloses that the method is a “pH-dependent cross-linking scheme” wherein alkaline (basic) pH conditions predominately promote reactions of the epoxide crosslinker with hydroxyl groups and neutral pH conditions predominately promote reactions of the epoxide crosslinker with amines. See Figure 1; see pages 156-157, joining paragraph. Leach neither discloses that these pH-dependent epoxy reactions are dependent on temperature nor that a temperature of 37°C is critical. Thus, absent a secondary consideration, the claimed temperatures of 4-10°C (claim 3) and 4°C (claim 9) would have been prima facie obvious over the prior art.
	Regarding claim 12, as discussed above, Leach discloses that the exposure duration to the first condition is 2 hours, as opposed to 1-2 days as recited in claim 12. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I). Leach discloses that the method is a “pH-dependent cross-linking scheme” wherein alkaline (basic) pH conditions predominately promote reactions of the epoxide crosslinker with hydroxyl groups and neutral pH conditions predominately promote reactions of the epoxide crosslinker with amines. See Figure 1; see pages 156-157, joining paragraph. Leach neither discloses that these pH-dependent epoxy reactions are dependent on exposure duration nor that a duration of 2 hours is critical. Thus, absent a secondary consideration, the claimed exposure duration of 1-2 days would have been prima facie obvious over the prior art. 
	Response to arguments: Applicant’s remarks filed 09/02/2022 have been carefully considered, but are not found persuasive. 
	Applicant asserts that a greater degree of crosslinking is achieved by performing the first condition (the “permeation” step) at a lower temperature than that of the second condition (the “crosslinking” step). In particular, Applicant argues that page 26, line 16, through page 27, line 5, of the instant specification exemplifies that performing the first condition at a relatively lower temperature (e.g. 4-10°C) and for a relatively prolonged duration (e.g. 1-2 days), along with a controlled change in pH, is associated with successful crosslinking of various samples without the need for perfusion. See pages 7-8 of Applicant’s reply. This is not found persuasive.
	First, the independent claim 3 does not recite (1) that the “sample” is a “tissue sample” and (2) that the first condition is performed for “a relatively prolonged duration (e.g., 1-2 days)”, which are features which Applicant’s argument relies upon. Applicant’s argument characterizes the “first condition” as a “permeation” step achieved by a “prolonged duration” of exposure without the need for a prior step of “perfusion”. However, claim 3 merely recites a “sample” and therefore embraces non-tissue samples (e.g. a solution of α-elastin fragments), for which neither a “permeation” step nor a “perfusion” is applicable. Furthermore, claim 3 does not recite any duration of exposure to the first condition, and therefore claim 3 embraces relatively short durations not sufficient to allow the crosslinker to effectively penetrate (or diffuse through) the tissue sample.
	Second, Applicant’s assertions rely on the working examples disclosed on page 26, line 16, through page 27, line 5, of the instant specification; however, this disclosure does not support Applicant’s assertions. This disclosure is directed to glutaraldehyde (GA) as a crosslinker and discloses that the GA reaction rate is pH-dependent. The disclosure shows that, using this pH dependence, crosslinking activity of GA was effectively switched-off at acidic pH 3 and subsequently restored (“switched on”) at neutral pH (pH 7). The disclosure contributes the change in crosslinking activity to the pH-dependence of the GA reaction. In contrast, the instant claims are directed to epoxy crosslinkers that are mutually exclusive to aldehyde crosslinkers (e.g. GA), and epoxy crosslinkers rely on different and distinct chemical reactions to achieve crosslinking than and aldehyde crosslinkers (epoxy reactions vs. aldehyde reactions). Indeed, in contrast to Applicant’s disclosure that GA crosslinking activity is effectively switched-off at acidic pH 3, Leach discloses that the epoxy reaction is NOT switched-off at acidic pH < 4 (see Figure 1). Applicant’s working examples are further not commensurate in scope with the instant claims because the working example provides a pH change from 3 (acidic pH) to 7 (neutral pH) but the instant claims recite a pH change from about 6-8 (about neutral pH) to about 8-10 (basic pH). 
	For these reasons, Applicant’s arguments are not found persuasive.



Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Leach et al. “Crosslinked α-elastin biomaterials: towards a processable elastin mimetic scaffold”, Acta Biomaterialia 1 (2005) 155–164, as applied to claims 3, 5, 8-12, 13, 20-21, 56-57, and 59 above; in view of Sung et al. “Degradation potential of biological tissues fixed with various fixatives: An in vitro study” J Biomed Mater Res (1997), 35(2):147-55.
This rejection is repeated for the same reasons set forth in the previous Office action. Applicant’s traversal is based on the same grounds which have been addressed above.
Regarding claim 18, Leach does not disclose wherein the sample is an animal tissue sample. However, Sung is relevant prior art for teaching fixation of animal (porcine) tissue samples using epoxide crosslinkers. See Abstract. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to substitute the sample of Leach with an animal tissue sample, as taught by Sung, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention and Sung reduces to practice the fixation of animal tissue samples with epoxide crosslinkers, as discussed above. One of ordinary skill in the art would have been motivated to perform fixation of animal tissue samples in order to increase their resistance to enzymatic degradation and preserve said tissue samples. 
Regarding claim 17, as discussed above, Sung reduces to practice the fixation of non-human animal tissue samples using epoxide crosslinkers. The fixation and crosslinking of human tissue samples was known and practiced in the art prior to the effective filing date of the instantly claimed invention (Official Notice taken, if necessary). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute the sample of Leach with a human tissue sample with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to perform fixation of human tissue samples in order to increase their resistance to enzymatic degradation and preserve said tissue samples. 
Regarding claim 19, as discussed above, Sung reduces to practice the fixation of tissue samples using epoxide crosslinkers. The fixation and crosslinking of brain tissue samples was known and practiced in the art prior to the effective filing date of the instantly claimed invention (Official Notice taken, if necessary). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute the sample of Leach with a brain tissue sample with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to perform fixation of brain tissue samples in order to increase their resistance to enzymatic degradation and preserve said tissue samples. 


Claims 16 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Leach et al. “Crosslinked α-elastin biomaterials: towards a processable elastin mimetic scaffold”, Acta Biomaterialia 1 (2005) 155–164, as applied to claims 3, 5, 8-12, 13, 20-21, 56-57, and 59 above; in view of CVC Thermoset Specialties, ERISYS® GE-38 Technical Bulletin, 2011, 2 pages.
This rejection is repeated for the same reasons set forth in the previous Office action. Applicant’s traversal is based on the same grounds which have been addressed above.
Regarding claims 16 and 61, Leach and Sung do not disclose wherein the epoxide crosslinker is polyglycerol-3-polyglycidyl ether (GE-38), as recited in claims 16 and 61. CVC Thermoset Specialties is relevant prior art for disclosing epoxide crosslinker polyglycerol-3-polyglycidyl ether (product name: GE-38, CAS No. 118549-88-5). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute the epoxide crosslinker of Leach with the epoxide crosslinker polyglycerol-3-polyglycidyl ether (GE-38), as disclosed by CVC Thermoset Specialties, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher M Babic can be reached on (571)272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/            Examiner, Art Unit 1631            

                                                                                                                                                                                /JAMES D SCHULTZ/Primary Examiner, Art Unit 1633